Citation Nr: 1627411	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  12-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a nervous condition.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1975 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2011 and July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran was afforded a Central Office hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  The hearing transcript is associated with the record.

As detailed below, service connection for a "nervous condition" was denied in a final January 1978 rating decision.  The Board concludes that the psychiatric claim currently on appeal is the same claim as the one denied in the prior 1978 rating decision, based on the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); Velez v. Shinseki, 23 Vet. App. 199 (2009).  The underlying service connection claim has been expanded as reflected on the title page.

At his Board hearing, the Veteran's representative raised the issue of entitlement to service connection for hepatitis C, based on use of air gun inoculations therein, as well as entitlement to an increased rating for his back disability and service connection for a left shoulder disability.  They are referred to 38 C.F.R. § 3.155, which outlines the procedures for filing a claim.
The issues of entitlement to compensation under § 1151 for hepatitis C and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a January 1978 rating decision, the RO denied entitlement to service connection for a nervous condition; the Veteran was notified of this adverse determination and did not file an appeal within one year of the issuance. 

2.  In April 1978, the RO received new and material evidence in the form of VA inpatient psychiatric hospitalization records.

3.  The Veteran was scheduled for a VA psychiatric examination in June 1978, to which he failed to report with no explanation and with no additional evidence received within a year of that time. 

4.  Evidence received many years after the January 1978 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The January 1978 rating decision denying service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.158, 20.201, 20.302, 20.1103 (2015).

2.  The additional evidence received more than one year after the June 1978 rating decision that denied service connection for a nervous condition is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Laws and Regulations

RO decisions become final one year from the date of the letter accompanying the decision in the absence of clear and unmistakable error, and are not subject to revision except on receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 5109A(a)(West 2014); 38 C.F.R. § 3.156 (2015).  

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a) (2015). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).


Analysis - New and Material Evidence

Service connection for a "nervous condition" was initially denied in a January 1978 rating decision.  In April 1978, within one year of that decision, the RO received new and material evidence in the form of an inpatient psychiatric hospitalization summary.  See 38 C.F.R. § 3.156 (1962) (providing that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period).  The RO thereafter scheduled the Veteran for an examination in June 1978, for which he failed to report.  A June 1978 VA Form 21-6789, Deferred or Confirmed Rating Decision, notes the Veteran's failure to report and indicates that a confirmed rating decision was issued that month.  However, no notice of this decision is contained in the claims file.  Regardless, the Board finds that the Veteran's appeal was abandoned, in light of his failure to report for his examination, with no explanation and no additional evidence received within a year of that time.  See 38 C.F.R. § 3.158 (1962) (where evidence requested in connection with a claim to reopen is not furnished within 1 year after the date of request, the claim will be considered abandoned); Morris v. Derwinski, 1 Vet App. 260 (1991).  Thus, the January 1978 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.156(b), 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Evidence received more than one year since the January 1978 rating decision includes a letter from psychotherapist L.B., which reflects a current diagnosis of depression and a possible connection between depression and physical symptoms.  In addition, the Veteran provided testimony in his March 2016 hearing indicating he felt that his currently diagnosed depression was due in part to his service-connected disabilities.  This evidence is new as it was not considered by agency decision-makers at the time of the January 1978 denial.  This evidence is also material because it raises a reasonable possibility of substantiating the claim.  As such, reopening the claim is warranted. 

ORDER

New and material evidence having been received, the claim for entitlement to service connection for a nervous condition is reopened; to this extent only the claim is granted.


REMAND

Acquired Psychiatric Disorder

The Veteran contends that he has developed depression secondary to his service-connected low back disability.   See March 2016 BVA hearing transcript.  On remand, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorder. 

Hepatitis C

The Veteran contends that he contracted hepatitis C as a result of a blood transfusion during a procedure at a VA medical center in 1990.  See March 2016 BVA hearing transcript.  The operation report from the November 1990 procedure is associated with the claims file but does not document any blood transfusions.  Both the Veteran and his sister have provided testimony that the surgeon described surgical complications and use of blood transfusions immediately after the procedure.  See November 2013 statement from the Veteran's sister and March 2016 BVA hearing transcript.   

The Veteran asserts that his blood was tested extensively prior to the procedure and he tested negative for hepatitis C at that time.  These records have been requested by the RO but have not been received, and should again be requested on remand.  Moreover, as the Veteran was in the hospital for almost two weeks in conjunction with the procedure, any outstanding records pertaining to that admission should be secured.
Additionally, the Veteran's service treatment records mention a court martial for drug use.  The Veteran's service personnel records are not associated with the claims file.  On remand, they should be obtained.  

Lastly, the RO should request that the Veteran identify all pertinent private treatment notes that are not of record.  For instance, numerous records suggest the Veteran was diagnosed with hepatitis C in 2000; however associated medical records have not been obtained.  In his March 2016 Board hearing, the Veteran mentioned he complained about his depressive symptoms to his private physician Dr. Lapore.  Treatment notes of Dr. Lapore are of record, but they are dated from 2004 to 2006 and do not reflect complaints of depression.  On remand, complete records of Dr. Lapore, and any outstanding private treatment records, should be obtained with the Veteran's assistance.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment notes that are not currently of record, to include:

(a) any laboratory testing results prior to the November 1990 back surgery (the Veteran has reported laboratory testing a week or two prior to the surgery);
(b) complete records of the Veteran's hospital admission from November 1, 1990 to November 14, 1990 (currently, only the operation report is of record).
(c) the signed consent form for the November 1990 surgery; and 
(c) any other VA treatment notes dated since December 2009.  

If the above-cited VA treatment records cannot be obtained after reasonable efforts, the protocol under 38 C.F.R. § 3.159(e) should be followed.

2.  With any necessary assistance from the Veteran, obtain all outstanding records of private treatment, including complete records from Dr. Lapore and records of the Veteran's initial diagnosis of hepatitis C in 2000.

3.  Request the Veteran's complete service personnel records.

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims file should be made available to and reviewed by the examiner, and all necessary tests should be performed.  All findings should be reported in detail. 

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(1) whether the Veteran's symptomatology and presentation meets the diagnostic criteria for a diagnosis of PTSD; and, if so, the underlying stressor supporting that diagnosis; 

(2) whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed psychiatric disorders had their onset in service or are otherwise related to an event, injury or disease incurred in service; 

(3) whether it is at least as likely as not that any of the Veteran's diagnosed psychiatric disorders are caused by his service-connected intervertebral disc syndrome; and 

(4) whether it is at least as likely as not that any of the Veteran's diagnosed psychiatric disorders are aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected intervertebral disc syndrome.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must provide a rationale for this conclusion.

5.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


